Case 1:19-mj-00417-IDD Document1 Filed 09/25/19 Page 1 of 1 PagelD# 1

 

 

AO 91 (Rev. 08/09) Criminal Complaint (A I [L [5
in iT
UNITED STATES DISTRICT Court

 

 

 

S Pp 0) i i
for the E 25 2015 ih
. ° . . . Mo |
Eastern District of Virginia CLERK, 1.5. DISTRICT COUAT

PE ALEXANDEIAMIRGH S|
United States of America )
Vv. )

RONALD MAXWELL GORHAM, ) Case No. 1:19-MJ-417

DARRELL MARCELLUS POPE, a.k.a. "T" )
)
)

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of | June 2019 to September 2019 in the county of Prince William in the
__Eastern—s~éDiistrictof Virginia’ ~=—S——_s, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841 and 846 Conspiracy to Distribute and Possess with Intent to Distribute 40 Grams or More

of a Mixture and Substance Containing a Detectable Amount of Fentanyl!

This criminal complaint is based on these facts:

See Attached Affidavit.

   

C1 Continued on the attached sheet. OLE
Zz

on 4 omplainaft’s signature
Special Agent Shane D. Dana, FBI

 

Reviewed by AUSA/SAUSA:
katherine E. Rumbaugh, AUSA

 

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: Zo, /

City and state: Alexandria, Virginia NCR Is/

Ivan D. Davis
United States Magistrate Judge
